392 U.S. 302 (1968)
JONES
v.
LOUISIANA.
No. 1255.
Supreme Court of United States.
Decided June 10, 1968.
APPEAL FROM THE SUPREME COURT OF LOUISIANA.
Billy R. Pesnell for appellant.
Jack P. F. Gremillion, Attorney General of Louisiana, and William P. Schuler, Second Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
THE CHIEF JUSTICE would dismiss the appeal for want of jurisdiction, treat the papers submitted as a petition for a writ of certiorari, and grant the petition for a writ of certiorari.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS dissent.